Filed by Affiliated Computer Services, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of Subject Company: Affiliated Computer Services, Inc. Commission File No.: 1-12665 Answers to the 10 Most Frequently Asked Questions About the Pending Xerox Acquisition of ACS (Not in order of importance; numbers are only for reference) 1. Why did Xerox decide to purchase ACS? · We believe the acquisition will: – Provide distinct competitive advantages – Enhance our financial profile – Provide significant growth opportunities (through new offerings, global expansion and cross-selling) · Additionally: – The strategic context in which we operate has evolved significantly over the past several years – Xerox studied all BPO opportunities and believed ACS was the best fit for Xerox – There is a need, confirmed by what customers are saying, for a new type of solutions provider to offer a broader range of services to customers – We believe the general trend toward outsourcing, particularly in the current economic environment, will accelerate as companies strive to cut costs and streamline operations – Xerox has built a successful business as the industry’s leader for document technology and services. Xerox has been modestly participating in the related business process outsourcing market, which is often dependent on document management, especially automating paper-based work processes. Through their strategic initiatives, it became clear that this is a growth market most aligned with our base business and most critical to our long-term growth opportunities. – ACS has successfully built its $6.5 billion business by developing BPO offerings that automate document-intensive work processes and seamlessly connect paper and digital data. As the lines blur between core document management and document-intensive BPO, our companies identified an opportunity to combine our strengths and create the leading global enterprise for comprehensive document and business process management. – The combination of our two companies will create a global leader in providing next-generation solutions: º Combining best-in-class BPO and document technology platforms º Extending Xerox Services offering and providing instant scale in BPO – This combination, and the resulting services offering it will enable, will provide dramatically enhanced value for our customers, employees, partners, and shareholders 2. What are the terms of the acquisition? · Xerox and ACS have signed a definitive agreement for Xerox to acquire ACS in a cash and stock transaction valued at $63.11 per share, or $6.4 billion, as of the closing price of Xerox stock on Sept. 25. ACS shareholders will receive a total of $18.60 per share in cash plus 4.935 Xerox shares for each ACS share they own. In addition, Xerox will assume ACS’ debt of $2 billion and issue $300 million of convertible preferred stock to ACS’ Class B shareholder. 3. How will ACS operate as part of Xerox? · ACS will be an independently-run Xerox organization and will serve as Xerox’s core BPO business.It will operate as ACS, a Xerox Company, led by current ACS CEO Lynn Blodgett, who will report to Xerox CEO Ursula Burns. 4. What synergies will result from the Xerox acquisition of ACS? · Revenue growth synergies: We will achieve significant incremental revenue growth by leveraging Xerox’s strong global brand and established client relationships to scale ACS’ business in Europe, Asia and South America. In addition, Xerox will integrate its intellectual property with ACS’ services to create new solutions for end-to-end support of customers’ work processes. · Cost reduction synergies: Xerox expects to achieve annualized cost synergies that will increase to the range of $300 million to $400 million in the first three years following the close of the transaction. The synergies are primarily based on expense reductions related to public company costs, procurement and using ACS’ expertise in back-office operations to handle some of Xerox’s internal functions. 5. Will people on either side lose their jobs as you look to meld together overlapping functions?How will the Dallas market be affected by the transaction?Will there be relocations? · It’s premature to speculate on job reductions. We will capture cost savings over time as we combine the companies, especially in areas like eliminating duplicate public company costs and by taking advantage of our stronger purchasing power.We will also evaluate if/how ACS’ expertise in back-office operations can help improve our efficiency in these areas. · In identifying cost reduction opportunities, however, Xerox and ACS will be diligent to minimize the disruption of the business; We have built a strong foundation for future success and we intend to preserve that foundation as we look to maximize return on investment 6. Will you adjust compensation so there is equity between ACS and Xerox people? · Your pay will not change as a result of the acquisition and will continue uninterrupted with ACS 7. Will Xerox recognize ACS seniority? · Yes. Xerox will recognize time with ACS as applicable to benefits and other policies 8. What do I tell clients if they ask me questions? · You should feel free to share with them the information in the press release. Reassure them that there is no change to the way we provide services or support. · Please refer to your manager for further information and guidance. 9. How should I respond to a Xerox employee who wishes to speak to me, an ACS colleague, or wants information about ACS? · Please instruct all inquiring Xerox employees to contact joe.m.barrett@acs-inc.com. Or you can refer them to the ACS website for information. 10. What will happen between now and when the deal closes? · There will be no changes made from now until the deal closes. Both ACS and Xerox will continue to operate business as usual. · The majority of the work between the announcement and closing of the deal will consist of obtaining the necessary domestic and foreign regulatory approvals as well as approval from ACS and Xerox shareholders. · The transaction is subject to customary closing conditions, including domestic and foreign regulatory approvals, as well as the approval of shareholders. It is expected to close in early Forward-Looking Statements This document contains "forward-looking statements" as defined in the Private
